                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 1 of 12



 1   Steven Ritcheson (SBN 174062)
     Insight, PLC
 2
     578 Washington Boulevard #503
 3   Marina del Rey, California 90291
     Phone: (424) 289-9191
 4   swritcheson@insightplc.com
 5
     Andrew S. Curfman (Pro hac vice forthcoming)
 6   Sand, Sebolt & Wernow Co., LPA
     Aegis Tower – Suite 1100
 7   4940 Munson Street NW
     Canton, Ohio 44718
 8
     Telephone: (330) 244-1174
 9   Facsimile: (330) 244-1173
     Email: andrew.curfman@sswip.com
10
     Attorneys for Plaintiff Cassiopeia IP LLC
11

12                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14
     CASSIOPEIA IP LLC,
15                                                        Civil Action No.:
                 Plaintiff,
16
           v.                                             TRIAL BY JURY DEMANDED
17

18   CYBERLINK.COM CORP.,

19               Defendant.
20

21                        COMPLAINT FOR INFRINGEMENT OF PATENT

22          Now comes, Plaintiff Cassiopeia IP LLC (“Plaintiff”), by and through undersigned
23
     counsel, and respectfully alleges, states, and prays as follows:
24
                                       NATURE OF THE ACTION
25
            1.      This is an action for patent infringement under the Patent Laws of the United
26

27   States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant CyberLink.com

28   Corp. (hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized
     COMPLAINT FOR PATENT INFRINGEMENT - 1
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 2 of 12



 1   manner, and without authorization and/or consent from Plaintiff from U.S. Patent No. 7,322,046
 2
     (the “‘046 Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and
 3
     incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover damages,
 4
     attorney’s fees, and costs.
 5

 6                                            THE PARTIES

 7          2.      Plaintiff is a Texas limited liability company with its principal place of business at
 8
     6009 West Parker Road – Suite 149-1038, Plano, Texas 75093-8121.
 9
            3.      Upon information and belief, Defendant is a corporation organized under the laws
10
     of California, having a principal place of business at 3031 Tisch Way, 110 Plaza West, San Jose,
11

12   California 95126. Upon information and belief, Defendant may be served with process c/o James

13   L. Pagano, its Registered Agent, 1565 The Alameda – Suite 200, San Jose, California 95126.
14
            4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant
15
     operates the website www.cyberlink.com, which is in the business of providing consumer
16
     electronics using secure network services. Defendant derives a portion of its revenue from sales
17

18   and distribution via electronic transactions conducted on and using at least, but not limited to, its

19   Internet website located at www.cyberlink.com, and its incorporated and/or related systems or
20
     products (collectively the “CyberLink Website”). Plaintiff is informed and believes, and on that
21
     basis alleges, that, at all times relevant hereto, Defendant has done and continues to do business
22
     in this judicial district, including, but not limited to, providing products/services to customers
23

24   located in this judicial district by way of the CyberLink Website.

25                                    JURISDICTION AND VENUE
26
            5.      This is an action for patent infringement in violation of the Patent Act of the
27
     United States, 35 U.S.C. §§1 et seq.
28
     COMPLAINT FOR PATENT INFRINGEMENT - 2
                      Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 3 of 12



 1             6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 2
     §§1331 and 1338(a).
 3
               7.      This Court has personal jurisdiction over Defendant by virtue of its systematic
 4
     and continuous contacts with this jurisdiction and its residence in this District, as well as because
 5

 6   of the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged

 7   herein.
 8
               8.      Defendant is subject to this Court’s specific and general personal jurisdiction
 9
     pursuant to its substantial business in this forum, including: (i) at least a portion of the
10
     infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other
11

12   persistent courses of conduct, and/or deriving substantial revenue from goods and services

13   provided to individuals in Delaware and in this judicial District; and (iii) being incorporated in
14
     this District.
15
               9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because
16
     Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft
17

18   Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and

19   established place of business in this District.
20
                                         FACTUAL ALLEGATIONS
21
               10.     On January 22, 2008, the United States Patent and Trademark Office (“USPTO”)
22
     duly and legally issued the ‘046 Patent, entitled “METHOD AND SYSTEM FOR THE
23

24   SECURE USE OF A NETWORK SERVICE” after a full and fair examination. The ‘046 Patent

25   is attached hereto as Exhibit A and incorporated herein as if fully rewritten.
26
               11.     Plaintiff is presently the owner of the ‘046 Patent, having received all right, title
27
     and interest in and to the ‘046 Patent from the previous assignee of record. Plaintiff possesses all
28
     COMPLAINT FOR PATENT INFRINGEMENT - 3
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 4 of 12



 1   rights of recovery under the ‘046 Patent, including the exclusive right to recover for past
 2
     infringement.
 3
            12.      To the extent required, Plaintiff has complied with all marking requirements
 4
     under 35 U.S.C. § 287.
 5

 6          13.      The invention claimed in the ‘046 Patent comprises a method for the secure use of

 7   a network service using a blackboard on which all usable services are entered.
 8
            14.      Claim 1 of the ‘046 Patent states:
 9
                             “1. A method for the secure use of a network service using a blackboard
10                   on which all usable services are entered, the method comprising the steps of:
11                   detecting a service which has not yet been entered on the blackboard; executing a
                     first check to determine whether use of the service is allowed; entering the service
12
                     in the blackboard only if it is determined that use of the service is allowed;
13                   loading an interface driver related to the service on the blackboard; extending the
                     loaded interface driver on the blackboard with at least one security function to
14
                     form a secured interface driver; loading the secured interface driver related to the
15                   service prior to the first use of the service; and executing a second check by a
                     second security function prior to the use of the service to determine if use of the
16
                     service is allowed by a user.” See Exhibit A.
17

18
            15.      Defendant commercializes, inter alia, methods that perform all the steps recited in

19   at least one claim of the ‘046 Patent. More particularly, Defendant commercializes, inter alia,
20   methods that perform all the steps recited in Claim 1 of the ‘046 Patent. Specifically, Defendant
21
     makes, uses, sells, offers for sale, or imports a method that encompasses that which is covered by
22
     Claim 1 of the ‘046 Patent.
23

24
                                       DEFENDANT’S PRODUCTS

25          16.      Defendant offers solutions, such as “CyberLink’s Media Server 2” (the “Accused
26   Product”), that enables a method for the secure use of a network service using a blackboard on
27
     which all usable services are entered. For example, the Accused Product performs the method for
28
     COMPLAINT FOR PATENT INFRINGEMENT - 4
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 5 of 12



 1   the secure use of a network service using a blackboard on which all usable services are entered.
 2
     A non-limiting and exemplary claim chart comparing the Accused Product to Claim 1 of the
 3
     ‘046 Patent is attached hereto as Exhibit B and incorporated herein as if fully rewritten.
 4
            17.     As recited in Claim 1, upon information and belief and at least testing and usage,
 5

 6   the Accused Product utilizes a DLNA client (e.g., a TV or a Hi-Fi system) which practices a

 7   method for secure use of a network service (e.g., various services provided by DLNA enabled
 8
     servers) using a blackboard (e.g., a software/hardware component that stores all available DLNA
 9
     services and corresponding servers/devices, among others) on which all usable services (e.g.,
10
     services provided by DLNA servers) are entered. The Accused Product supports DLNA and can
11

12   stream multimedia to TVs and Hi-Fi system which are DLNA compatible. DLNA utilizes UPnP

13   device architecture and UPnP’s service and device discovery mechanism to discover various
14
     devices and corresponding services available on a network. SSDP protocol (Simple Service
15
     Discovery Protocol) is used by UPnP devices to discover services available from UPnP servers
16
     (e.g., DLNA servers in DLNA networks). The DLNA protocol allows a DLNA client (e.g., a
17

18   UPnP control point) to discover DLNA services provided by DLNA servers (e.g., UPnP

19   servers/devices). On information and belief, the accused product, in its internal testing and usage,
20
     utilizes a DLNA client which must utilize a blackboard (e.g. database or lookup table) that stores
21
     services provided by discovered DLNA servers. See Exhibit B.
22
            18.     As recited in one step of Claim 1, upon information and belief, the Accused
23

24   Product utilizes a DLNA client (e.g., a UPnP control point) which will send out an M-SEARCH

25   to discover DLNA servers (e.g., UPnP servers/devices). In response, a DLNA server (e.g., a
26
     UPnP server/device) will send a response with a location header that includes an HTTP URL that
27
     holds an UPnP description of the DLNA server (e.g., a UPnP servers/device). The DLNA client
28
     COMPLAINT FOR PATENT INFRINGEMENT - 5
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 6 of 12



 1   (e.g., a UPnP control point) will then send a HTTP GET message to the HTTP URL in the
 2
     location header. If the HTTP GET is sent to the correct HTTP URL originally provided by the
 3
     DLNA server (e.g., a UPnP server/device), the DLNA server (e.g., a UPnP servers/device) will
 4
     send the DLNA client (e.g., a UPnP control point) that identifies the services a client can utilize.
 5

 6   The response of the DLNA server (e.g., a UPnP server/device) includes a list of the commands,

 7   or actions, the service responds to, and parameters, or arguments, for each action; the description
 8
     for a service also includes a list of variables; these variables model the state of the service at run
 9
     time, and are described in terms of their data type, range, and event characteristics. As such the
10
     service, offered by the DLNA server (e.g., a UPnP server) identified by the DLNA client (e.g., a
11

12   UPnP control point) is added to the blackboard. Further, the DLNA client can invoke actions

13   through HTTP methods using the controlURL sub element of service element of device
14
     description provided by the DLNA server (e.g., a UPnP server/device). The DLNA client further
15
     is also configured to load a presentation page to its browser to invoke actions from DLNA server
16
     (e.g., UPnP server). See Exhibit B.
17

18          19.     As recited in another step of Claim 1, upon information and belief, the Accused

19   Product utilizes a system in which a first check is executed to determine whether a use of the
20
     service is allowed. a DLNA client (e.g., a UPnP control point) sends out an M-SEARCH that
21
     defines particular services that the client is looking for. A DLNA server (e.g., a UPnP
22
     server/device) will only respond to this request if they provide services that the client is
23

24   searching for. This serves as a first check that ensures that the services provided by a DLNA

25   server (e.g., UPnP server/device) responding to the client can in fact be used by the client. See
26
     Exhibit B.
27

28
     COMPLAINT FOR PATENT INFRINGEMENT - 6
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 7 of 12



 1          20.     As recited in another step of Claim 1, upon information and belief, the Accused
 2
     Product utilizes a system in which a first check is executed to determine whether a user of the
 3
     service is allowed. A DIAL client sends out an M-SEARCH that defines particular services that
 4
     the client is looking for. A UPnP device will only respond to this request if they provide services
 5

 6   that the client is searching for. This serves as a first check that ensures that the services provided

 7   by a DIAL server responding to the client can in fact be used by the client. See Exhibit B.
 8
            21.     As recited in another step of Claim 1, upon information and belief, the Accused
 9
     Product will only enter the service (e.g., access to DLNA server and its services) in the
10
     blackboard (e.g. a database or list of available servers/services) only if it is determined that the
11

12   use of the service is allowed (e.g. the server/service responding to a client request matches the

13   service defined in the request). See Exhibit B.
14
            22.     As recited in another step of Claim 1, upon information and belief, the Accused
15
     Product utilizes a system that loads an interface driver related to the service on the blackboard
16
     (e.g. the client’s receipt of a control and presentation URLs of the service offered by the DLNA
17

18   server identifies the services that can be provided by the DLNA server). The client’s receipt of

19   the controlURL allows the client to interface with the DLNA server in order to invoke a service
20
     related action on the said DLNA server. The DLNA client further is also configured to load a
21
     presentation page to its browser to invoke actions from the DLNA server (e.g., UPnP server). A
22
     DLNA client (e.g., a UPnP control point) will send out an M-SEARCH to discover DLNA
23

24   servers (e.g., UPnP servers/devices). In response, a DLNA server (e.g., a UPnP servers/device)

25   will send a response with a location header that includes an HTTP URL that holds an UPnP
26
     description of the DLNA server (e.g., a UPnP server/device). The DLNA client (e.g., a UPnP
27
     control point) will then send a HTTP GET message to the HTTP URL in the location header. If
28
     COMPLAINT FOR PATENT INFRINGEMENT - 7
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 8 of 12



 1   the HTTP GET is sent to the correct HTTP URL originally provided by the DLNA server (e.g., a
 2
     UPnP servers/device), the DLNA server (e.g., a UPnP servers/device) will send the DLNA client
 3
     (e.g., a UPnP control point) that identifies the services a client can utilize. The response of the
 4
     DLNA server (e.g., a UPnP server/device) includes a list of the commands, or actions, the
 5

 6   service responds to, and parameters, or arguments, for each action; the description for a service

 7   also includes a list of variables; these variables model the state of the service at run time, and are
 8
     described in terms of their data type, range, and event characteristics. As such the service,
 9
     offered by the DLNA server (e.g., a UPnP server) identified by the DLNA client (e.g., a UPnP
10
     control point) is added to the blackboard. Further, the DLNA client can invoke actions through
11

12   HTTP methods using the controlURL sub element of service element of device description

13   provided by the DLNA server (e.g., a UPnP server/device). See Exhibit B.
14
            23.     As recited in another step of Claim 1, upon information and belief, the Accused
15
     Product practices extending the loaded interface driver (e.g., ControlURL which can invoke
16
     actions related to a service from the DLNA server and the presentationURL which loads a
17

18   presentation page to invoke actions related to a service from the DLNA server ) on the

19   blackboard (e.g., a software/hardware component which logs services and service software) with
20
     at least one security function (e.g., the verification of the signature of the DLNA client (e.g.,
21
     UPnP control point/sender) to form a secured interface driver (e.g., upon signature verification,
22
     DLNA server will allow the DLNA client to invoke actions and also subsequently load
23

24   presentation page to control/invoke an action from DLNA server). See Exhibit B.

25          24.     As recited in another step of Claim 1, upon information and belief, the Accused
26
     Product loads to the DLNA client the secured interface driver related to the service prior to the
27
     first use of the service (e.g., upon signature verification, the DLNA client (e.g., UPnP control
28
     COMPLAINT FOR PATENT INFRINGEMENT - 8
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 9 of 12



 1   point) loads presentation page to control/invoke an action related to a service from DLNA
 2
     server) and executing a second check (e.g., a check to determine if the action related to the
 3
     service requires authorization and the DLNA client is not authorized) by a second security
 4
     function (e.g., action specific authorization) prior to the use of the service to determine if use of
 5

 6   the service is allowed by a user. See Exhibit B.

 7          25.     The elements described in paragraphs 16-24 are covered by at least Claim 1 of the
 8
     ‘046 Patent. Thus, Defendant’s use of the Accused Product is enabled by the method described
 9
     in the ‘046 Patent.
10
                               INFRINGEMENT OF THE ‘046 PATENT
11

12          26.     Plaintiff realleges and incorporates by reference all of the allegations set forth in

13   the preceding Paragraphs.
14
            27.      In violation of 35 U.S.C. § 271, Defendant is now, and has been directly
15
     infringing the ‘046 Patent.
16
            28.     Defendant has had knowledge of infringement of the ‘046 Patent at least as of the
17

18   service of the present Complaint.

19          29.      Defendant has directly infringed and continues to directly infringe at least one
20
     claim of the ‘046 Patent by using, at least through internal testing or otherwise, the Accused
21
     Product without authority in the United States, and will continue to do so unless enjoined by this
22
     Court. As a direct and proximate result of Defendant’s direct infringement of the ‘046 Patent,
23

24   Plaintiff has been and continues to be damaged.

25          30.     By engaging in the conduct described herein, Defendant has injured Plaintiff and
26
     is thus liable for infringement of the ‘046 Patent, pursuant to 35 U.S.C. § 271.
27

28
     COMPLAINT FOR PATENT INFRINGEMENT - 9
                  Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 10 of 12



 1          31.       Defendant has committed these acts of infringement without license or
 2
     authorization.
 3
            32.       As a result of Defendant’s infringement of the ‘046 Patent, Plaintiff has suffered
 4
     monetary damages and is entitled to a monetary judgment in an amount adequate to compensate
 5

 6   for Defendant’s past infringement, together with interests and costs.

 7          33.       Plaintiff will continue to suffer damages in the future unless Defendant’s
 8
     infringing activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for
 9
     any continuing and/or future infringement up until the date that Defendant is finally and
10
     permanently enjoined from further infringement.
11

12          34.       Plaintiff reserves the right to modify its infringement theories as discovery

13   progresses in this case; it shall not be estopped for infringement contention or claim construction
14
     purposes by the claim charts that it provides with this Complaint. The claim chart depicted in
15
     Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of
16
     Civil Procedure and does not represent Plaintiff’s preliminary or final infringement contentions
17

18   or preliminary or final claim construction positions.

19                                     DEMAND FOR JURY TRIAL
20
            35.       Plaintiff demands a trial by jury of any and all causes of action.
21
                                           PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiff prays for the following relief:
23

24          a.        That Defendant be adjudged to have directly infringed the ‘046 Patent either

25   literally or under the doctrine of equivalents;
26
            b.        An accounting of all infringing sales and damages including, but not limited to,
27
     those sales and damages not presented at trial;
28
     COMPLAINT FOR PATENT INFRINGEMENT - 10
                   Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 11 of 12



 1          c.       That Defendant, its officers, directors, agents, servants, employees, attorneys,
 2
     affiliates, divisions, branches, parents, and those persons in active concert or participation with
 3
     any of them, be permanently restrained and enjoined from directly infringing the ‘046 Patent;
 4
            d.       An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate
 5

 6   Plaintiff for the Defendant’s past infringement and any continuing or future infringement up until

 7   the date that Defendant is finally and permanently enjoined from further infringement, including
 8
     compensatory damages;
 9
            e.       An assessment of pre-judgment and post-judgment interest and costs against
10
     Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;
11

12          f.       That Defendant be directed to pay enhanced damages, including Plaintiff’s

13   attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and
14
            g.       That Plaintiff be granted such other and further relief as this Court may deem just
15
     and proper.
16

17

18                                       [signature page to follow]
19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR PATENT INFRINGEMENT - 11
               Case 5:20-cv-07638 Document 1 Filed 10/30/20 Page 12 of 12



 1   Dated: October 30, 2020                  Respectfully submitted,
 2
                                              INSIGHT, PLC
 3
                                              /s/
 4
                                              Steven Ritcheson (SBN 1674062)
 5                                            578 Washington Boulevard #503
                                              Marina del Rey, California 90291
 6                                            Phone: (424) 289-9191
                                              swritcheson@insightplc.com
 7

 8                                            Andrew S. Curfman
                                              (Pro hac vice forthcoming)
 9                                            Sand, Sebolt & Wernow Co., LPA
                                              Aegis Tower – Suite 1100
10
                                              4940 Munson Street NW
11                                            Canton, Ohio 44718
                                              Telephone: (330) 244-1174
12                                            Facsimile: (330) 244-1173
                                              Email: andrew.curfman@sswip.com
13

14
                                              ATTORNEYS FOR PLAINTIFF
15
                                              CASSIOPEIA IP LLC
16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR PATENT INFRINGEMENT - 12
